UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2363


In re: JOHN EDWARD BUTLER,

                    Petitioner.



                           On Petitions for Writ of Mandamus.


Submitted: March 23, 2021                                         Decided: March 26, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


John Edward Butler, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Edward Butler petitions for a writ of mandamus seeking an order directing a

state court to act on his discovery motion. We conclude that Butler is not entitled to

mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795. This

court does not have jurisdiction to grant mandamus relief against state officials. Gurley v.

Superior Ct. of Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir. 1969).

       The relief sought by Butler is not available by way of mandamus. Accordingly, we

deny Butler’s request for counsel and deny the petitions for writ of mandamus. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                     PETITIONS DENIED




                                             2